Title: Order in Council concerning the Copying of Public Records, [10 May 1781]
From: Virginia Executive Council
To: 



[10 May 1781]

The letters and other Papers of the Council having been destroyed in the expedition of the enemy to the Town of Richmond in the month of January last, and it being of general importance that memorials of public events be preserved, and particularly interesting to those having a share in the administration that the records of their proceedings should under every possible circumstance guard them against misrepresentation and mistake and the board being of opinion that copies may be obtained of many letters  and other papers of considerable importance by application to those to and from whom they have been written, Advise that a proper person be appointed to execute this business, that he be instructed particularly to go to Congress and to General Washington in order to obtain permission to copy the letters which have passed between them and this board previous to the commencement of the present year—that he also apply to the Clerk of the House of Delegates for leave to copy the letters which have been written to the General Assembly within the same period and collect however else he can such resolutions, minutes, letters or other papers of the Council lost as aforesaid and enter them in a book making thereto Indexes Alphabetical and Chronological and that while employed in the said work he be allowed his reasonable expenses, a horse and seventy five pounds of tobacco by the day or its worth in current money as estimated by the grand jury.
The Board further advise that Mr. Granville Smith be appointed to execute the preceding resolution that he be desired to proceed thereon forthwith.
